Title: To Thomas Jefferson from Timothy Alden, 12 January 1824
From: Alden, Timothy
To: Jefferson, Thomas


                        Sir, Meadville, Pennsylvania, 12 Jan. 1824
                        
                    At a meeting of the Trustees of Alleghany College, held in the borough of Meadville, on the 9th of January, 1824, the following Preamble and Resolution were adopted;“Cherishing all due respect for those illustrious Citizens of the United States, who have successively filled the highest office in the gift of their country and who are still spared to witness the rising glory of this western world; and, believing it will afford them gratification to learn that a Collegiate Institution, in Western Pennsylvania, which was commenced in 1815, has so experienced the smiles of Divine Providence, during the short period of its existence, as to have obtained, through the magnanimous bequests of the late Hon. James Winthrop, LL.D. and of the Rev. William Bentley, D.D. and the donation of Isaiah Thomas, Esq. LL.D. President of the American Antiquarian Society and of many other generous benefactors, a Library, valuable for the number of volumes it contains, but more so from their intrinsic worth;“Resolved that a copy of the Catalogue of the Library of Alleghany College, recently published, be forwarded toTheir Excellencies,John Adams, late PresidentThomas Jefferson, late PresidentJames Madison, late President, andJames Monroe, President of the U.S.A.True copy from the Records of the College.
                        Timothy Alden, Sec. Board of Trus. and Pres. Fac. Arts of All. Coll.